DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-24 are pending in the application.
Claims 1-24 are examined on the merits.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/11/2020 and 12/06/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites the limitation “a suction port distal to the proximal end” which was not described in the specification. There is no mention in the specification of the suction port distal to the proximal end of the mechanized surgical drain, and the drawings also do not show the suction port distal to the proximal end of the mechanized surgical drain. Instead, the specification only discloses the suction port at/near the proximal end of the mechanized surgical drain (¶0007, 0047, 0067, and Fig. 1).
Claim(s) 2-24 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 1-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a suction port distal to the proximal end” which is indefinite. The position of the suction port is inconsistent with the specification. The specification only discloses/describes the suction port at/near the proximal end of the mechanized surgical drain (¶0007, 0047, 0067, and Fig. 1). The limitation has been examined below as if it read -- a suction port near the proximal end --.
Claim(s) 2-24 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 24 recites the limitation “The kit according to claim 17” which is indefinite. There is insufficient antecedent basis for this limitation in the claim. Examiner notes that Applicant did not introduce “kit” in claim 17, but introduced the “kit” in claim 23. Thus, the limitation has been examined below as if it read -- The kit according to claim 23 --.
Claim 24 recites the limitation “an outflow conduit continuous therewith and to which the medical fluid connector is operably connected” which is indefinite. There is insufficient antecedent basis for this limitation in the claim. Examiner notes that Applicant hasn’t introduced “medical fluid connector” in any other claims. Thus, the limitation has been examined below as if it read -- an outflow conduit continuous therewith and to which a medical fluid connector is operably connected --.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-5 and 16 is/are rejected under 35 U.S.C 102(a)(1) as being anticipated by Sakai (US PAT 6186975 – of record).
Regarding claim 1, Sakai discloses a drainage system (a liquid conveying catheter 10: Col. 3, lines 11-17, and Fig. 1), configured to remove body matter from a body cavity (Col. 1, lines 5-10), comprising: 
a mechanized surgical drain (10) comprising, 
a surgical drain tube (a collecting tube 3: Col. 3, lines 11-17, and Fig. 1) comprising a lumen (a cavity of the tube 3: Fig. 1), a proximal outlet end (a proximal end of tube 3 at/near a buffer member 6: Fig. 1), and a suction port (an exhaust opening (61+62): Col. 3, lines 57-63, and Fig. 3) near the proximal end (Fig. 1), such that body matter moves through the lumen towards the outlet end to exit through the suction port (waste liquid S flowing from the tube 3 passes through the suction port (61+62) and discharged by a negative pressure pump 12: Col. 3, lines 57-63, and Fig. 1), 
a carrier mechanism (a mixing bar integral with coil-shaped member (4+41B): Col. 5, lines 1-15, and Fig. 6) within and coaxial with the lumen (Fig. 1), 
a drive mechanism (a drive unit 5: Col. 4, lines 29-33, and Fig. 1) operably attached at or about a proximal end of the carrier mechanism that provides motion capability to the carrier mechanism (the drive mechanism operably attached at/about a proximal end of the carrier mechanism (4+41B) that is capable of providing motion to the carrier mechanism: Col. 4, lines 9-20, and Fig. 1), such that, when body matter enters the surgical drain tube, the motion capability of the carrier mechanism within the lumen moves the body matter towards the suction port, thereby maintaining patency of the surgical drain tube (when body matter enters the surgical drain tube 3, the motion capability of the carrier mechanism (4+41B) within the lumen moves the body matter towards the suction port (61+62), thereby capable of maintaining patency of the surgical drain tube: Col. 3, lines 57-63; Col. 4, lines 1-23; Figs. 1 and 6). See MPEP §§ 2112.01 (I), MPEP 2114 (I)-(II), and MPEP 2115.
Regarding claim 2, Sakai discloses all the limitations as discussed above for claim 1.
Sakai further discloses wherein the carrier mechanism (4+41B) comprises a flexible coil, spring, or screw (mixing bar 4 has flexibility and 41B is a coil-shaped member: Col. 4, lines 5-10, Col. 5, lines 1-10, and Fig. 6). 
Regarding claim 3, Sakai discloses all the limitations as discussed above for claim 2.
Sakai further discloses a motor shaft (a drive motor 51: Col. 4, lines 9-20, and Fig. 1) operably connected to the drive mechanism that rotates the motor shaft (Col. 4, lines 9-20, and Fig. 1), wherein the motor shaft is operably attached to the carrier mechanism to axially rotate the carrier mechanism (4+41B) within the lumen (Col. 4, lines 9-20, and Fig. 1).
Regarding claim 4, Sakai discloses all the limitations as discussed above for claim 3.
Sakai further discloses wherein the drive mechanism is a gear motor (Col. 4, lines 9-20).
Regarding claim 5, Sakai discloses all the limitations as discussed above for claim 3.
Sakai further discloses a seal (packing 65: Col. 3, lines 64-67, and Fig. 1) proximal to the suction port to inhibit body matter from contacting the drive mechanism (seal 65 is proximal to the suction port (61+62) and is capable of inhibiting body matter from contacting the drive mechanism 5: Col. 3, lines 64-67, and Fig. 1). See MPEP §§ 2112.01 (I), MPEP 2114 (I)-(II), and MPEP 2115.
Regarding claim 16, Sakai discloses all the limitations as discussed above for claim 1.
Since the drainage system of Sakai meets the structural limitations of the claimed drainage system (see rejection of claim 1 above), it will inherently perform the method steps as claimed (See MPEP § 2112.02 (I)).
Sakai further discloses inserting a distal end of the mechanized surgical drain (an insert end 31: Col. 3, lines 27-31, and Fig. 1) into the body cavity through an incision (Col. 1, lines 5-10, and Fig. 1); 
securing the mechanized surgical drain (10) in the incision to maintain position of the distal end within the body cavity (Col. 3, lines 8-11, and Fig. 1); 
applying a vacuum (a negative pressure pump 12) to the suction port (applying 12 to (61+62): Col. 3, lines 35-42, and Fig. 1); and 
activating the drive mechanism (5) to provide the motion capability to the carrier mechanism that moves the body matter towards the suction port (Col. 1, lines 47-50; Col. 1, lines 55-57; Col. 3, lines 11-17, and Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-7, 18, and 21 is/are rejected under 35 U.S.C 103 as being unpatentable over Sakai in view of Fleischmann (US PGPUB 20070021698).
Regarding claims 6 and 7, Sakai discloses all the limitations as discussed above for claim 3.
Sakai does not disclose a manifold having an inflow conduit for receiving the proximal outlet end of the surgical drain, an outflow conduit that receives the body matter through the suction port, and an injection flush port conduit; and the outflow conduit configured as a connector for a fluid collector hose.
In an analogous art for being directed to solve the same problem, providing multiple connections, Fleischmann discloses a device for application of active substances to a wound surface comprising a padding 12 and a drainage tube 16 (¶0003, 0024, and Fig. 1). Fleischmann also discloses a manifold piece 20 connected to the drainage tube 16 (¶0024 and Fig. 1). Fleischmann further discloses the manifold piece 20 having an inflow conduit for receiving an outlet end of the tube 16, an outflow conduit for connecting to fluid collector hose 26 (¶0024), and an injection flush port conduit 22 for supplying fluid (¶0024, 0028, and Fig. 1) for the benefit of providing multiple connections (¶0024).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the drainage system of Sakai by incorporating a manifold having an inflow conduit for receiving the proximal outlet end of the surgical drain, an outflow conduit for receiving the body matter through the suction port, and an injection flush port conduit, similar to that disclosed by Fleischmann, in order to provide multiple connections, as suggested in ¶0024 of Fleischmann.
Regarding claim 18, Sakai discloses all the limitations as discussed above for claim 16.
Sakai does not disclose a manifold having an inflow conduit for receiving the proximal outlet end of the surgical drain, an outflow conduit that receives the body matter through the suction port, and an injection flush port conduit; and a method of applying the vacuum to the outflow conduit.
Fleischmann also discloses a manifold piece 20 connected to the drainage tube 16 (¶0024 and Fig. 1). Fleischmann further discloses the manifold piece 20 having an inflow conduit for receiving an outlet end of the tube 16, an outflow conduit for connecting to a vacuum source 30, and an injection flush port conduit for supplying fluid from infusion container 24 (¶0024, 0028, and Fig. 1) for the benefit of providing multiple connections (¶0024).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the drainage system of Sakai by incorporating a manifold having an inflow conduit for receiving the proximal outlet end of the surgical drain, an outflow conduit for receiving the body matter through the suction port, and an injection flush port conduit, similar to that disclosed by Fleischmann, in order to provide multiple connections, as suggested in ¶0024 of Fleischmann. Since the drainage system of Sakai in view of Fleischmann meets the structural limitations of the claimed drainage system, it will inherently perform the method step of applying the vacuum to the outflow conduit (See MPEP § 2112.02 (I)).
Regarding claim 21, Sakai in view of Fleischmann discloses all the limitations as discussed above for claim 18.
Sakai further discloses wherein the carrier mechanism (4+41B) comprises a flexible coil, spring, or screw (mixing bar 4 has flexibility and 41B is a coil-shaped member: Col. 4, lines 5-10, Col. 5, lines 1-10, and Fig. 6). Since the drainage system of Sakai in view of Fleischmann meets the structural limitations of the claimed drainage system, it will inherently perform the method step of activating the drive mechanism causes an axial rotation of the carrier mechanism within the lumen (See MPEP § 2112.02 (I)).
Claim(s) 8 is/are rejected under 35 U.S.C 103 as being unpatentable over Sakai in view of Fleischmann, as applied to claim 6 above, and further in view of Shiber (US PAT 6482215). 
Regarding claim 8, Sakai in view of Fleischmann discloses all the limitations as discussed above for claim 6.
Sakai/ Fleischmann does not disclose a housing and wherein the drive mechanism is at least partially contained within the housing.
In the same field of endeavor, drainage system, Shiber discloses a rotary flexible-agitator system 10 that is designed for removing an obstruction from within a patient's vessel through a tube of small diameter and particularly for opening vessels (Col. 1, lines 18-23; Col. 2, lines 31-35; and Fig. 1). Shiber further discloses the rotary flexible-agitator system 10 comprising a drive mechanism (a motor 17: Col. 2, lines 49-53) with a housing (a sleeve 21: Col. 3, lines 7-9, and Fig. 1; wherein the motor 17 is at least partially contained within the sleeve 21).   
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the drainage system of Sakai in view of Fleischmann by incorporating a housing wherein the drive mechanism is at least partially contained within the housing, similar to that disclosed by Shiber, motivated by the desires to protect the drive mechanism. 
Claim(s) 9 is/are rejected under 35 U.S.C 103 as being unpatentable over Sakai in view of Fleischmann and Shiber, as applied to claim 8 above, and further in view of Harms (US PGPUB 20210220554). 
Regarding claim 9, Sakai in view of Fleischmann and Shiber discloses all the limitations as discussed above for claim 8.
Sakai/Fleischmann does not disclose a power source for the drive mechanism contained within the housing. 
Shiber further discloses/suggests the drive mechanism 17 is connectable to an appropriate power source (Col. 2, lines 49-53), but does not disclose/suggest having the power source within the housing.
In an analogous art for being directed to solve the same problem, supplying power to a motor of a drive mechanism, Harms discloses a drive unit for a medical device comprising a drive unit housing (Abstract). Harms further discloses/suggests the drive unit comprising a power source arranged in the drive unit housing (¶0033) for the benefit of providing power for drive member inside the housing (¶0033). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the housing of Sakai in view of Fleischmann and Shiber by incorporating a power source within the housing, similar to that disclosed by Shiber and Harms, in order to provide power to the motor of the drive mechanism, as suggested in ¶0033 of Harms.
Claim(s) 10 is/are rejected under 35 U.S.C 103 as being unpatentable over Sakai in view of Fleischmann, as applied to claim 6 above, and further in view of Krouse (US PAT 5215503) and/or Henderson (US PAT 1593763).
Regarding claim 10, Sakai in view of Fleischmann discloses all the limitations as discussed above for claim 6.
Sakai/Fleischmann does not disclose a non-conductive coupler on the motor shaft.
In an analogous art for being directed to solve the same problem, isolating the motor shaft from other elements and providing coupling to the motor, Krouse discloses an apparatus for double insulation of a motor output shaft (Abstract). Krouse further discloses/suggests to have a non-conductive coupler (a shaft extension 20 made of thermoset polyester resin: Col. 2, lines 32-43, and Fig. 2) on a motor shaft (shaft 26: Col. 2, lines 32-43, and Fig. 2) for the benefits of providing better insulation for an output shaft of an associated motor, facilitating the physical coupling of a plurality of mechanisms to the motor, and providing apparatus which is inexpensive to manufacture as well as requires a minimum of labor to install (Col. 1, lines 25-33).
In an analogous art for being directed to solve the same problem, isolating the motor shaft from other elements and providing coupling to the motor, Henderson discloses a rotary tooth brush driven by an electric motor (Col. 1, lines 8-11, and Figs. 1-2). Henderson further discloses/suggests a non-conductive coupler (a block 20 formed of an insulating material: Col. 2, lines 97-104, and Fig. 2) on a motor shaft (a motor shaft 19: Col. 2, lines 97-104, and Fig. 2) for the benefit of providing coupling to the motor (Col. 2, lines 97-104).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the motor shaft of Sakai in view of Fleischmann by incorporating a non-conductive coupler on the motor shaft, similar to that disclosed by Krouse and/or Henderson, in order to provide better insulation for an output shaft of an associated motor, facilitate the physical coupling of a plurality of mechanisms to the motor, and provide apparatus which is inexpensive to manufacture as well as requires a minimum of labor to install, as suggested in Col. 1, lines 25-33 of Krouse and Col. 2, lines 97-104 of Henderson.
Claim(s) 11 and 13 is/are rejected under 35 U.S.C 103 as being unpatentable over Sakai in view of Fleischmann, as applied to claim 6 above, and further in view of Rutner (US PAT 6254570).
Regarding claims 11 and 13, Sakai in view of Fleischmann discloses all the limitations as discussed above for claim 6.
Sakai/Fleischmann does not disclose a tether operably attached to a distal end of the mechanized surgical drain and a plug fixedly attached to a distal end of the mechanized surgical drain, to which the tether is operably attached.
In an analogous art for being directed to solve the same problem, securing drainage device to the patient, Rutner discloses a drainage catheter (10) includes an elongated tubular member (11) having a drainage lumen 14 extending longitudinally therein with an external drainage port (15, 16) disposed near the distal end (12) of the tubular member (Abstract and Figs. 1-3). Rutner further discloses the drainage catheter 10 comprising a tether ((24+26+31): Fig. 3) attached to a distal end 12 of the drainage catheter 10 and the tether (24+26+31) further comprising a plug 24 fixedly attached to a distal end of the mechanized surgical drain for the benefit of securing the drainage catheter to the patient (Abstract and Col. 6, lines 46-55).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the mechanized surgical drain of Sakai in view of Fleischmann by incorporating a tether attached to a distal end of the mechanized surgical drain, similar to that disclosed by Rutner, in order to assist in securing the mechanized surgical drain to the patient, as suggested in Abstract and Col. 6, lines 46-55.
Claim(s) 12 is/are rejected under 35 U.S.C 103 as being unpatentable over Sakai in view of Fleischmann and Rutner, as applied to claim 11 above, and further in view of Lundgren (US PGPUB 20040014002).
Regarding claim 12, Sakai in view of Fleischmann and Rutner discloses all the limitations as discussed above for claim 11.
 Sakai/Fleischmann/Rutner does not disclose a slant-cut distal end on the surgical drain tube to which the tether is operably attached. 
In the same field of endeavor, drainage/suction device, Lundgren discloses a device in a suction tube 1 to be connected to a suction conduit for surgical or dental use to separate from the suction flow entrained particulate material (Abstract, ¶0026, and Fig. 1). Lundgren discloses/suggests the suction tube 1 having a slant-cut distal (an inlet end of the suction tube 1 having a sieve insert 2 with an obliquely cut: ¶0027-0028 and Figs.1-4) for the benefit of assisting in holding the suction tube in a comfortable working position (¶0028).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical drain tube of Sakai in view of Fleischmann and Rutner by providing a slant-cut distal end on the surgical drain tube, similar to that disclosed by Lundgren, in order to assist in holding the suction tube in a comfortable working position, as suggested in ¶0028 and as it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. (See MPEP § 2144.04 (IV) (B)). In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). Further, one would have been motivated to select a slant-cut distal end on the surgical drain tube for the purpose of assisting in holding the surgical drain tube in a comfortable working position. Thus, the surgical drain tube of Sakai in view of Fleischmann, Rutner, and Lundgren comprises a slant-cut distal end on the surgical drain tube to which the tether is operably attached. 
Claim(s) 14 and 15 is/are rejected under 35 U.S.C 103 as being unpatentable over Sakai in view of Fleischmann, as applied to claim 6 above, and further in view of Burkin (US PGPUB 20200254221).
Regarding claims 14 and 15, Sakai in view of Fleischmann discloses all the limitations as discussed above for claim 6.
Sakai/Fleischmann does not disclose a retainer for securing the mechanized surgical drain within an incision and the retainer is a cuff or clamp arranged on the mechanized surgical drain.
In an analogous art for being directed to solve the same problem, providing a surgical drain securement device, Burkin discloses a retainer (a drain tube immobilization device 100: ¶0022 and Figs. 1-2) comprising a cuff or clamp (a multi-channel surgical drain clasp 10: ¶0022 and Figs. 1-2) for the benefit of securing any number of different shaped and sized drain lines and other such devices to a patient's body in a pain free manner that does not require stitches or result in permanent disfigurement of the patient's body (¶0037).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the mechanized surgical drain of Sakai in view of Fleischmann by incorporating a retainer, similar to that disclosed by Burkin, in order to secure the mechanized surgical drain to a patient's body in a pain free manner, as suggested in ¶0037. 
Claim(s) 17 is/are rejected under 35 U.S.C 103 as being unpatentable over Sakai in view of Lundgren.
Regarding claim 17, Sakai discloses all the limitations as discussed above for claim 16.
Sakai does not disclose wherein the distal end of the mechanized surgical drain has slant-cut.
Lundgren discloses/suggests the suction tube 1 having a slant-cut distal (an inlet end of the suction tube 1 having a sieve insert 2 with an obliquely cut: ¶0027-0028 and Figs.1-4) for the benefit of assisting in holding the suction tube in a comfortable working position (¶0028).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical drain tube of Sakai by providing a slant-cut distal end on the surgical drain tube, similar to that disclosed by Lundgren, in order to assist in holding the suction tube in a comfortable working position, as suggested in ¶0028 and as it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. (See MPEP § 2144.04 (IV) (B)). In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). Further, one would have been motivated to select a slant-cut distal end on the surgical drain tube for the purpose of assisting in holding the surgical drain tube in a comfortable working position. 
Claim(s) 19-20 is/are rejected under 35 U.S.C 103 as being unpatentable over Sakai in view of Fleischmann, as applied to claim 18 above, and further in view of Rutner.
Regarding claims 19 and 20, Sakai in view of Fleischmann discloses all the limitations as discussed above for claim 18.
Sakai/Fleischmann does not disclose a tether at the distal end of the mechanized surgical drain; and the method of utilizing the tether pull the distal end of the mechanized surgical drain through the incision and into the body cavity and removing the tether from the mechanized surgical drain.
Rutner further discloses the drainage catheter 10 comprising a tether ((24+26+31): Fig. 3) attached to a distal end 12 of the drainage catheter 10 for the benefit of securing the drainage catheter to the patient (Abstract and Col. 6, lines 46-55).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the mechanized surgical drain of Sakai in view of Fleischmann by incorporating a tether attached to a distal end of the mechanized surgical drain, similar to that disclosed by Rutner, in order to assist in securing the mechanized surgical drain to the patient, as suggested in Abstract and Col. 6, lines 46-55. Since the drainage system of Sakai in view of Fleischmann and Rutner meets the structural limitations of the claimed drainage system, it will inherently perform the method steps of utilizing the tether pull the distal end of the mechanized surgical drain through the incision and into the body cavity and removing the tether from the mechanized surgical drain (See MPEP § 2112.02 (I)).
Claim(s) 22 is/are rejected under 35 U.S.C 103 as being unpatentable over Sakai in view of Fleischmann, as applied to claim 18 above, and further in view of Burkin.
Regarding claim 22, Sakai in view of Fleischmann discloses all the limitations as discussed above for claim 18.
Sakai/Fleischmann does not disclose a retainer for securing the position of the mechanized surgical drain in the body cavity.
Burkin further discloses a retainer (a drain tube immobilization device 100: ¶0022 and Figs. 1-2) comprising a cuff or clamp (a multi-channel surgical drain clasp 10: ¶0022 and Figs. 1-2) for the benefit of securing any number of different shaped and sized drain lines and other such devices to a patient's body in a pain free manner that does not require stitches or result in permanent disfigurement of the patient's body (¶0037).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the mechanized surgical drain of Sakai in view of Fleischmann by incorporating a retainer, similar to that disclosed by Burkin, in order to secure the mechanized surgical drain to a patient's body in a pain free manner, as suggested in ¶0037. Since the drainage system of Sakai in view of Fleischmann and Burkin meets the structural limitations of the claimed drainage system, it will inherently perform the method step of securing the position of the mechanized surgical drain in the body cavity (See MPEP § 2112.02 (I)).
Claim(s) 23 is/are rejected under 35 U.S.C 103 as being unpatentable over Sakai in view of Burkin.
Regarding claim 23, Sakai discloses all the limitations as discussed above for claim 1.
Sakai does not disclose a retainer. 
Burkin further discloses a retainer (a drain tube immobilization device 100: ¶0022 and Figs. 1-2) comprising a cuff or clamp (a multi-channel surgical drain clasp 10: ¶0022 and Figs. 1-2) for the benefit of securing any number of different shaped and sized drain lines and other such devices to a patient's body in a pain free manner that does not require stitches or result in permanent disfigurement of the patient's body (¶0037).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the mechanized surgical drain of Sakai by incorporating a retainer, similar to that disclosed by Burkin, in order to secure the mechanized surgical drain to a patient's body in a pain free manner, as suggested in ¶0037. Thus, Sakai in view of Burkin discloses a kit for draining body matter from a body cavity, comprising: a drainage system (see rejection of claim 1 above) and a retainer.
Regarding claim 24, Sakai in view of Burkin discloses all the limitations as discussed above for claim 23.
Sakai/Burkin does not disclose a manifold having an inflow conduit for receiving the proximal outlet end of the surgical drain, an outflow conduit continuous therewith and to which a medical fluid connector is operably connected, such that vacuum pressure is applied to the mechanized surgical drain through the suction port. 
Fleischmann also discloses a manifold piece 20 connected to the drainage tube 16 (¶0024 and Fig. 1). Fleischmann further discloses the manifold piece 20 having an inflow conduit for receiving an outlet end of the tube 16, an outflow conduit for connecting to medical fluid connector 26 such that vacuum source is applied through a suction port 30 (¶0024) for the benefit of providing multiple connections (¶0024).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the drainage system of Sakai in view of Burkin by incorporating a manifold having an inflow conduit for receiving the proximal outlet end of the surgical drain and an outflow conduit for connecting to a medical fluid connector, similar to that disclosed by Fleischmann, in order to provide multiple connections, as suggested in ¶0024 of Fleischmann. Thus, the outflow conduit of Sakai in view of Burkin and Fleischmann discloses a manifold having an inflow conduit for receiving the proximal outlet end of the surgical drain, an outflow conduit continuous therewith and to which the medical fluid connector is operably connected, such that vacuum pressure is applied to the mechanized surgical drain through the suction port.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heim (US PAT 5897534 – of record) discloses a drainage system configured to remove body matter from a body cavity (Figs. 1-2, 10, and accompanying texts).
Thommen (US PGPUB 20160030061 – of record) discloses a flexible hollow auger for low-torque transmitting drive shafts, which allows for effective tissue material transport through curved, flexible tubes and channels (Figs. 1-5 and accompanying texts).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781      
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781